Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1-29 are objected to because of the following informalities: 
Regarding claims 1-16, 18-29, they are objected to for their use of reference characters. Incorporation by reference to a specific figure or table "is permitted only in exceptional circumstances”. See MPEP 2173.05(s)
Claims 1, 3, 5-6, 9, 12, 16, 18, 20, 21, 24, 27 recite “and/or”, the applicant is reminded that the use of “and/or” renders all subject matter succeeding this phrase to be optional to that which the inventor is claiming as their invention. For examination purposes any limitation in the format “A and/or B” will be interpreted as follows: A alone, B alone, or A and B together. 
In claim 1, the limitation of “provides the information in a digital map format and/or in absolute position information” should perhaps be written “provides the information in a digital map format and/or in absolute position format” constituting a typographical error. Claim 16 is similarly objected to.
In claim 1, “to be merged in the surrounds of the vehicle” should perhaps be written “to be merged in the surroundings model of the vehicle” constituting a typographical error. Claim 16 is similarly objected to.
Regarding claim 1, the phrase “which is or can be connected with” renders the claim extremely broad as this phrasing then renders all of the succeeding limitations optional, and leaves the invention to be anticipated by any system capable of creating a surroundings model of a motor vehicle. Claim 16 is similarly objected to.
Claim 2 recites a “path/offset format”, clarification is required of the meaning of the “/”. Claim 17 is similarly objected to.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-29 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 1, it is unclear if “at least one segment on road”, in line 5, and “a segment of road”, in line 18, refer to the same subject, rendering the claim unclear. Claim 16 is similarly rejected.
Regarding claim 1, it recites the limitation "the navigation unit" in line 6.  There is insufficient antecedent basis for this limitation in the claim. Similarly with “the interface” in line 10. Similarly with “the vehicle” in line 4 and throughout. Similarly with “the road” in the last line. Claim 16 is similarly rejected.
	 Regarding claim 5, it recites the limitation "the distance”.  There is insufficient antecedent basis for this limitation in the claim. Claim 20 is similarly rejected.
	Regarding claim 5¸”if the relative position information is limited to the distance from the object” is unclear and requires rewording. Claim 20 is similarly rejected.
Regarding claim 7, it recites the limitation "the offset”.  There is insufficient antecedent basis for this limitation in the claim. Claim 22 is similarly rejected.
claim 8, it recites the limitation "the geometry point” and “the geometry points”.  There is insufficient antecedent basis for this limitation in the claim. Claim 23 is similarly rejected.
Regarding claim 10, it recites the limitation "the node point”.  There is insufficient antecedent basis for this limitation in the claim. Claim 25 is similarly rejected.
Regarding claim 11, it recites the limitation "the estimated distance”.  There is insufficient antecedent basis for this limitation in the claim. Claim 26 is similarly rejected.
	Claims 2-15 & 17-29, are rejected on the basis they are dependent on rejected claims 1 & 16.

Claim Rejections - 35 USC § 101
Claims 1-29 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. 
Regarding claim 1:
Under Step 2A – Prong 1:
The following elements of claim 1 are considered to be mental process steps:
creating a surroundings model of a motor vehicle
merge the absolute position information and/or the relative position information on the at least one object (14, 22, 24) to be merged with information provided by the at least one navigation unit (130) in the digital map format to create a vehicle surroundings model based on the geometry of the road thereby ascertained.  
The identified claim limitations that recite mental process steps fall within the enumerated groupings of abstract ideas in Section I of the 2019 Revised Patent Subject Matter Eligibility Guidance published in the Federal Register (84 FR 50) on January 7, 2019. The limitations of creating, and merging are processes that, under their broadest reasonable interpretation, cover performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “the 
Under Step 2A Prong 2:
The claim additionally recites a method further comprising:
provide information about the instantaneous position of the vehicle and information about at least one segment of road in front of the vehicle (10) in time and space, wherein the navigation unit (130) provides the information in a digital map format and/or in absolute position information,
communicate with at least one object
ascertain the geometry of a segment of road in front of the vehicle (10) by using information supplied by the at least one navigation unit (130) about the segment of road in front of the vehicle,
These steps are recited at a high level of generality (i.e. as a general means of receiving information), and amounts to mere data manipulation, which is a form of insignificant extra-solution activity.
These judicial exceptions are not integrated into a practical application. A claim that integrates a judicial exception into a practical application will apply, rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the judicial exception. See MPEP 2106.04 (d), & 2106.04(a)(2) III B-D
Under Step 2B:
The claim additionally recites a method further comprising:
detect at least one object (14, 22, 24) to be merged in the surroundings of the vehicle, wherein the at least one sensor unit (110) is additionally equipped to provide relative position information on the at least one object (14, 22, 24) to be merged relative to the vehicle (10),
The limitation of “detect[ing] at least one object” is well understood, routine, and conventional as disclosed by Mishra; Lalan Jee et al.(US PGPub 20160260328): “Conventional techniques for autonomous navigation often use complex approaches, such as using LiDAR, radar, and/or other sensors to detect nearby objects.” See MPEP 2106.  The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of computer implementation to perform the claimed steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. Therefore, claim 1 is not patent eligible.

Claims 2-15 are rejected on the basis that they recite further limitations that are directed to the abstract process of claim 1, implementing additional mental process steps or nonfunctional limitations to the generic computer components constituting abstract ideas. They further do not recite additional elements that are sufficient to amount to significantly more than the judicial exceptions. They do not further incorporate abstract ideas into a practical application. Therefore, the claims are not patent eligible. 
Claims 16-29 are directed to a method encompassed in scope by the previously rejected claims 1-14, respectively, and are rejected using the same rationale.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 & 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz; Holger et al. (US PGPub 20190137286) in view of Basnayake; Chaminda (US PGPub 20100164789)
Regarding claim 1, Mielenz teaches:
A system (120) for creating a surroundings model of a motor vehicle (10), which is or can be connected with: at least one navigation unit (130), which is equipped to provide information about the instantaneous position of the vehicle and (Paragraph 26: "A positioning system such as the GPS, Glonass, or Galileo positioning system can be used for this purpose, for example, to identify the current geographic position of vehicle")
information about at least one segment of road in front of the vehicle (10) in time and space, (Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")
wherein the navigation unit (130) provides the information in a digital map format and/or in absolute position information, (Paragraph 37: “In a furnishing step 305, at least the one localization map 115, which represents at least a position of a landmark 137 read in by a vehicle reading-in unit 135, is furnished. In a reading-in step 310, a radar map 120 is read in via an interface 110; radar map 120 has or maps at least one further position, furnished via radar measurement by a satellite 145, of landmark 137 in radar map 120. Lastly, in a generating and storing step 315, an optimized localization map 105 is generated using localization map 115 and radar map 120, and stored; upon generation 315 of optimized localization map 105, the read-in position of landmark 137 is altered using the further position to yield a modified position 700 of the landmark, and stored in order to create optimized localization map”)
...to be merged in the surroundings of the vehicle… (Abstract: "Lastly, the method encompasses a step of generating and storing an optimized localization map using the localization map and the radar map, such that upon generation of the optimized localization map, the read-in position of the landmark is altered using the further position to yield a modified position of the landmark, and is stored in order to create the optimized localization map.")
and/or at least one sensor unit (110), which is equipped to detect at least one object (14, 22, 24) to be merged in the surroundings of the vehicle, wherein the at least one sensor unit (110) is additionally equipped to provide relative position information on the at least one object (14, 22, 24) to be merged relative to the vehicle (10), (Paragraph 13: "A particularly advantageous embodiment of the approach presented here is one in which, in the reading-in step, a position of the landmark sensed by way of an optical, lidar-based, and/or radar-based sensor system, or a vehicle reading-in unit of the vehicle, is read in. Sensors that in most cases are installed as standard in the vehicle can thereby be used in multiple ways so that in the approach presented here, for example, the localization map can also be created.")
wherein the system (120) is equipped to merge the absolute position information and/or the relative position information on the at least one object (14, 22, 24) to be merged with information provided by the at least one navigation unit (130) in the digital map format to create a vehicle surroundings model based on the geometry of the road thereby ascertained.  (Paragraphs 26, 29, 37, & Abstract: “Surroundings model” of the instant application is interpreted to correspond to the localization maps of Mielenz. The “geometry of the road” is interpreted to correspond to “information regarding roadway paths.”)

at least one interface (140), which is equipped to communicate with at least one object (14, 22, 24) ...wherein the information received by the interface (140) includes absolute position information on the at least one object (14, 22, 24) to be merged, 
However, in the same field of endeavor, Basnayake teaches:
at least one interface (140), which is equipped to communicate with at least one object (14, 22, 24) ...wherein the information received by the interface (140) includes absolute position information on the at least one object (14, 22, 24) to be merged, (Paragraph 34-35: "In knowing the base station absolute position, the absolute positioning of the mobile units 22 can be determined with the same degree of accuracy,...vehicle-to-infrastructure (V2I) communications that include roadside units (RSU)/beacons with GPS coverage. Mathematical modeling is performed using the range and bearing data" The base station may be a RSU, with known position, and displacement vector to locate the vehicle)
Mielenz and Basnayake are analogous art because they both generally relate to V2X localization of an autonomous vehicle and its surroundings.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz for merging map data with the explicit teachings of  Basnayake to employ a “vehicle-to-entity communication system” to provide additional data when location by satellite alone is insufficient. (Basnayake: Paragraph 6)

Regarding claim 15, Mielenz in combination with Basnayake teach the system of claim 1, Basnayake further teaches:
A vehicle (10) comprising a system (120) (Basnayake: Abstract)
Regarding claim 16.
Claims 2, 7-8, 13, 17, 22-23, & 28 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and further in view of Loehlein Otto Dr Ing et al. (DE 102010049215 A1)
Regarding claim 2, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the information in a digital map format is information in a path/offset format.  
However, in the same field of endeavor, Loehlein teaches:
wherein the information in a digital map format is information in a path/offset format.  (Paragraph 28: “From the lane course FV and the objects O1 to On determined from the current local environment data UD1, positions POS1 to POSn of the objects O1 to On on the roadway are determined by means of the comparison of the current local area map UK with the map data KD...Thus, the positions POS1 to POSn of these objects O1 to On are known not only relative to the own vehicle, but also relative to the course of the road. Thus, it can be decided whether the objects O1 to On are located on the own traffic lane or another lane and thus can be considered as relevant target objects or not.”)
Mielenz, Basnayake, and Loehlein are analogous art because they all generally relate to the control of an autonomous vehicle informed of its surroundings by map data from multiple sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz and Basnayake with the teachings of Loehlein to arrive at an “improved method for determining a vehicle environment” where the “position of objects are determined with respect to the lane course”. (Loehlein: Paragraphs 4 & 8)



claim 7, Mielenz in combination with Basnayake and Loehlein teaches the system of claim 2, Mielenz further teaches:
wherein the system (120) is equipped to ascertain the offset of the object (14, 22, 24) to be merged by merging the information about the instantaneous position of the vehicle (10) in the digital map format and the absolute or relative position information on the object (14, 22, 24) to be merged.  (Paragraph 26: "Vehicle sensor signal 139 can be generated, for example, via an optical, radar-assisted, or lidar-assisted sensor system of vehicle 138, for example by the fact that a geographic coordinate of the traffic infrastructure system, e.g. the pole of the road sign, is sensed as landmark 137 and is entered into a map. A positioning system such as the GPS, Glonass, or Galileo positioning system can be used for this purpose, for example, to identify the current geographic position of vehicle 138 and, utilizing the positioning data of landmark 137 from the vehicle sensor system (which can be calculated by vehicle reading-in unit 135), to ascertain the geographic position of the landmark in localization map 115.")

Regarding claim 8, Mielenz in combination with Basnayake and Loehlein teaches the system of claim 2, Mielenz further teaches:
wherein the system (120) is equipped to ascertain the offset of the object (14, 22, 24) to be merged by using the geometry point (G) thereby ascertained or the geometry points (G) thereby ascertained.  (Paragraph 26 as applied above in light of the instant specification: “a geometry point may in the simplest case be associated directly with the object to be merged”.)


claim 13, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to ascertain whether the object (14, 22, 24) to be merged is located on the same path or in the same lane (12) as the vehicle (10).  
However, in the same field of endeavor, Loehlein teaches:
wherein the system (120) is equipped to ascertain whether the object (14, 22, 24) to be merged is located on the same path or in the same lane (12) as the vehicle (10).    (Paragraph 28)

Regarding claims 17, 22-23, & 28, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 2, 7-8, & 13, respectively.

Claims 3-5, 14, 18-20, & 29 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and further in view of Heimberger; Markus et al. (US PGPub 20170261995)
Regarding claim 3, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to transform the relative or absolute position information on the object (14, 22, 24) to be merged into information in the digital map format and/or wherein the system is equipped to transform the relative or absolute position information on the object (14, 22, 24) to be merged and the information in the digital map format into a predefined coordinate format.  
However, in the same field of endeavor, Heimberger teaches:
wherein the system (120) is equipped to transform the relative or absolute position information on the object (14, 22, 24) to be merged into information in the digital map "The invention relates to a method for generating a surroundings map (14) of a surrounding area (7) of a motor vehicle (1) in which an object in the surrounding area (7) is detected by means of a sensor device (9) of the motor vehicle (1), a position value (P) that describes a position of the object is determined on the basis of sensor data of the sensor device (9) by means of a control device (3) of the motor vehicle (1) and the determined position value (P) is transferred into the surroundings map (14), wherein a vector (v′) between the object and a predetermined reference point (11) of the motor vehicle (1) that forms an origin (0′) of a vehicle coordinate system (12) is determined, the determined vector (v′) is transformed from the vehicle coordinate system (12) into a global coordinate system (13) of the surroundings map (14) and the position value (P) in the surroundings map (14) is determined on the basis of the transformed vector (v).")
Mielenz, Basnayake, and Heimberger are analogous art because they all generally relate to the control of an autonomous vehicle informed of its surroundings by map data from multiple sources.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have combined the teachings of Mielenz and Basnayake with the teachings of Heimberger to create an autonomous navigation system able to more reliably “fuse the objects” that are detected to reduce spatial uncertainty. (Paragraph 8)

Regarding claim 4, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to ascertain absolute position information from the relative position information on the at least one object (14, 22, 24) to be merged.  

wherein the system (120) is equipped to ascertain absolute position information from the relative position information on the at least one object (14, 22, 24) to be merged.  (Abstract)

Regarding claim 5, Mielenz in combination with Basnayake and Heimberger teaches the system of claim 4, Heimberger further teaches:
wherein the system (120) is equipped to ascertain the absolute position information based on the distance… if the relative position information is limited to the distance from the object (14, 22, 24) to be merged.  (Abstract)
Mielenz further teaches:
and additional information with respect to the segment of road and/or the object (14, 22, 24) to be merged (Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")

Regarding claim 14, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to ascertain information in the digital map format of an object (14, 22, 24) to be merged whose absolute position information is known by means of a relative displacement vector starting from the instantaneous absolute position information on the vehicle (10).  

wherein the system (120) is equipped to ascertain information in the digital map format of an object (14, 22, 24) to be merged whose absolute position information is known by means of a relative displacement vector starting from the instantaneous absolute position information on the vehicle (10).  (Abstract)

Regarding claims 18, 20 & 29, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 3, 5, & 14, respectively.

Claims 6, 9-12, 21, & 24-27 are rejected under 35 U.S.C. 103 as being unpatentable over Mielenz in view of Basnayake and further in view of Eade; Ethan et al. (US PGPub 20190304097).
Regarding claim 6, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to ascertain one or more geometry points (G) whose absolute position information and/or whose position in the digital map format is/are known by using the information provided by the at least one navigation unit (30) for ascertaining the geometry of the road.  
However, in the same field of endeavor, Eade teaches:
wherein the system (120) is equipped to ascertain one or more geometry points (G) whose absolute position information and/or whose position in the digital map format is/are known by using the information provided by the at least one navigation unit (30) for ascertaining the geometry of the road.  (Paragraph 179: "Sequence 680 of FIG. 23 may be executed in the primary control loop for the vehicle, e.g., in block 622 of FIG. 20, and may correspond generally to the map pose functionality 200 of the localization subsystem 152 of FIG. 2. In this implementation, it is assumed that each tile node includes as payload data a surface model of the geographical area represented by the tile...Various manners of storing geometry data representative of a surface model may be used in different implementations, and may balance storage space with resolution such that a resulting surface model is sufficiently descriptive to enable a vehicle to be aligned within a specific location in the tile. In addition, in some implementations, geometry data representative of a surface model may be represented as different nodes in a relative atlas graph, rather than within the payload of a tile node, such that a surface model for a tile may be constructed based at least in part upon geometry data distributed among a plurality of nodes in the relative atlas graph." Further Paragraph 81: "two elements in a geographical area may be related with one another in a relative atlas system consistent with the invention by a relative pose that defines at least the position of one element relative to the position of the other element" Further Paragraph 7: “absolute positioning, whereby elements are defined at absolute coordinates within a frame of reference of some particular area or volume, e.g., based on a global coordinate system from the perspective of the Earth… Placement of an element within a tile therefore generally involves finding the coordinates in the tile that map to the absolute coordinates of the element. To assist in such placement, a tile may have an associated transformation function, or transformation, that may be used to mathematically calculate coordinates in the tile's frame of reference from the absolute coordinates of an element, or vice versa.” In light of the specification stating: “a geometry point may in the simplest case be associated directly with the object to be merged”, a geometry point is interpreted to correspond to an element in the relative atlas system.)
Mielenz, Basnayake, and Eade are analogous art because they all generally relate to the control of an autonomous vehicle informed of its surroundings by map data from multiple sources.


Regarding claim 9, Mielenz in combination with Basnayake teaches the system of claim 1, they do not teach:
wherein the system (120) is equipped to ascertain at least one node point (S) whose absolute or relative position information and/or whose position in the digital map format is/are known by using the information provided by the at least one navigation unit (130) for ascertaining the geometry of the road. 
However, in the same field of endeavor, Eade teaches:
wherein the system (120) is equipped to ascertain at least one node point (S) whose absolute or relative position information and/or whose position in the digital map format is/are known by using the information provided by the at least one navigation unit (130) for ascertaining the geometry of the road. (Paragraph 179: "Sequence 680 of FIG. 23 may be executed in the primary control loop for the vehicle, e.g., in block 622 of FIG. 20, and may correspond generally to the map pose functionality 200 of the localization subsystem 152 of FIG. 2. In this implementation, it is assumed that each tile node includes as payload data a surface model of the geographical area represented by the tile...Various manners of storing geometry data representative of a surface model may be used in different implementations, and may balance storage space with resolution such that a resulting surface model is sufficiently descriptive to enable a vehicle to be aligned within a specific location in the tile. In addition, in some implementations, geometry data representative of a surface model may be represented as different nodes in a relative atlas graph, rather than within the payload of a tile node, such that a surface model for a tile may be constructed based at least in part upon geometry data distributed among a plurality of nodes in the relative atlas graph." Further Paragraph 81: "two elements in a geographical area may be related with one another in a relative atlas system consistent with the invention by a relative pose that defines at least the position of one element relative to the position of the other element" Further Paragraph 7: “absolute positioning, whereby elements are defined at absolute coordinates within a frame of reference of some particular area or volume, e.g., based on a global coordinate system from the perspective of the Earth… Placement of an element within a tile therefore generally involves finding the coordinates in the tile that map to the absolute coordinates of the element. To assist in such placement, a tile may have an associated transformation function, or transformation, that may be used to mathematically calculate coordinates in the tile's frame of reference from the absolute coordinates of an element, or vice versa.”)

Regarding claim 10, Mielenz in combination with Basnayake and Eade teaches the system of claim 9, Eade further teaches:
wherein the system (120) is equipped to estimate the geometry of the segment of road between the object (14, 22, 24) to be merged and the node point (S) closest to the object (14, 22, 24) to be merged, wherein the system (120) is additionally equipped to estimate the distance (d) between the object (14, 22, 24) to be merged and the node point (S) based on the estimated geometry of that segment of road.  (Paragraphs 179, 81, & 7 as above)

claim 11, Mielenz in combination with Basnayake and Eade teaches the system of claim 10, Eade further teaches:
wherein the system (120) is equipped to ascertain the offset between the node point (S) and the object (14, 22, 24) to be merged based on the estimated distance (d). (Paragraphs 179, 81, & 7)

Regarding claim 12, Mielenz in combination with Basnayake and Eade teaches the system of claim 10, Mielenz further teaches:
wherein the system (120) is equipped to estimate the course of the segment of road based on information detected by at least one or the at least one sensor unit (110) and/or based on information provided by at least one or the at least one interface (140).  (Paragraph 13: "A particularly advantageous embodiment of the approach presented here is one in which, in the reading-in step, a position of the landmark sensed by way of an optical, lidar-based, and/or radar-based sensor system, or a vehicle reading-in unit of the vehicle, is read in. Sensors that in most cases are installed as standard in the vehicle can thereby be used in multiple ways so that in the approach presented here, for example, the localization map can also be created." Further Paragraph 29: "Apparatus 100 is furthermore embodied to read in from localization map 115 information that, for example, cannot be directly perceived and/or read in by a sensor apparatus such as vehicle reading-in unit 135 of the or of a vehicle 138. This includes, for instance, information regarding roadway paths beyond sensor detection range, as well as traffic regulations, which can be stored in localization map 115. This information can likewise be stored in optimized localization map 105.")
Regarding claims 21, & 24-27, they are rejected on the basis that they are directed to a method encompassed in scope by the system of claims 6, & 9-12, respectively.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIJAH W. VAUGHAN whose telephone number is (571)272-5424.  The examiner can normally be reached on M-Th 0730-1730.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aniss Chad can be reached on 5712703832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/E.W.V./              Examiner, Art Unit 3662     


/ANISS CHAD/               Supervisory Patent Examiner, Art Unit 3662